Citation Nr: 1342062	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran's active military service extended from July 1967 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for left ear hearing loss is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

A right ear hearing disability is related to the Veteran's military noise exposure.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection for a back disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims service connection for bilateral hearing loss.  He claims that acoustic trauma in the form of exposure to weapons fire during combat is the cause of his claimed hearing loss.  For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a current "disability" for the purposes of VA compensation benefits.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  Id.  

The evidence establishes that the Veteran was a Marine who served in combat in Vietnam.  Accordingly, the Board finds that he was exposed to acoustic trauma during his combat service.  

The Veteran's service entrance and separation examination reports contain audiology test results showing normal hearing for VA purposes.  Id.  Additional service treatment records do not contain any evidence related to the Veteran's hearing during service.  

A private audiology examination report dated December 2010 states that the Veteran has "minimal-mild sensorineural hearing loss bilaterally."  However, the actual audiology test results are graphically represented without numeric values.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).

In March 2011, a VA audiology examination, the examiner noted the Veteran's report of combat noise exposure during service.  Audiology testing revealed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
30
35
30
LEFT
20
35
20
25
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  These audiology results reveal that the Veteran has a right ear hearing loss disability for VA purposes, but not a left ear hearing loss disability.  38 C.F.R. § 3.385.  The examiner's medical opinion was that "since the discharge audiological evaluation yielded normal hearing bilaterally, therefore, it is not as least as likely as not that the Veteran's hearing loss is related to military service noise exposure."  The Board finds that this opinion is not probative evidence as it was based on hearing loss not being shown on the service discharge examination.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if a hearing loss disability as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service). 

In January 2012, another private audiology examination of the Veteran was conducted.  Again, the test results were represented graphically; the examiner indicated bilateral sensorineural hearing loss, with the left ear worse than the right.  

A January 2012 letter from a private otolaryngologist indicates a diagnosis of sensorineural hearing loss and medical opinion linking the hearing loss to noise exposure during military service, finding that the Veteran's hearing loss is "related to his military noise exposure."  

The evidence of record clearly shows that the Veteran was a Marine who served in combat in Vietnam.  As such, he experienced acoustic trauma in the form of weapons noise exposure during this combat service.  The March 2011 VA examination reveals that the Veteran has a right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The December 2012 private medical opinion links the current hearing loss to the Veteran's military noise exposure.  Accordingly, service connection for right ear hearing loss warranted.

ORDER

Service connection for right ear hearing loss is granted.


REMAND

In the decision above, service connection is granted for right ear hearing loss.  The evidence of the March 2011 VA examination did not show the presence of a left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  However, the January 2012 private audiology report appears to show, albeit in graphic data, that the Veteran's left ear hearing loss may meet the criteria for a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Accordingly, an additional examination is necessary.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine whether he has a left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an audiological examination, which report the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz in numeric form, and speech recognition percentage results derived using the Maryland CNC word list. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


